Field, C. J.
The contention of the appellant is that the words, “ All the aforesaid legacies are to them and their heirs,” found at the close of item 17 of the will, mean that the legacies are given to the legatees named in the will if alive at the death of the testatrix; but if not alive at that time, then to their heirs, respectively. “ And ” in a will is sometimes read “ or,” when the context shows that such is the intention of the testator, but there is nothing in the context here which shows that the word has not its customary meaning. In a legacy of personal property to a legatee named and his heirs, the word “ heirs,” although technically appropriate to real estate, is taken to be a word of limitation, and to indicate that the whole interest of the testator in the personal property is given absolutely to the legatee. In the present case, one of the legatees not a child or other relation of the testatrix having died before the testatrix, the legacy lapsed. Pub. Sts. c. 127, § 23. Kimball v. Story, 108 Mass. 382.

Decree affirmed.